             Case 2:20-cv-01362-MJP Document 14-1 Filed 01/13/21 Page 1 of 2




 1                                                            The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7

 8
                         IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10

11
   NORTHWEST ENVIRONMENTAL
12 ADVOCATES,                                        Case No. 2:20-cv-01362-MJP
13        Plaintiff,
14                                                   [PROPOSED] ORDER GRANTING
           v.                                        DEFENDANT’S MOTION TO DISMISS
15                                                   OR IN THE ALTERNATIVE FOR
   THE U.S. ENVIRONMENTAL PROTECTION                 SUMMARY JUDGMENT
16 AGENCY,

17        Defendant.
18
19      Upon consideration of the memoranda in support and opposition, the Court hereby GRANTS

20   Defendant’s Motion to Dismiss or in the Alternative for Summary Judgment, and the Complaint
21   is dismissed with prejudice.
22
        IT IS SO ORDERED.
23
        DATED this ________ day of February, 2021.
24
                                               __________________________
25                                             The Honorable Marsha J. Pechman
26                                             United States District Judge

27

28   [PROPOSED] ORDER GRANTING DEFENDANTS’
     MOTION TO DISMISS OR IN THE ALTERNATIVE
     FOR SUMMARY JUDGMENT - 1
     Case No. 2:20-cv-01362-MJP
            Case 2:20-cv-01362-MJP Document 14-1 Filed 01/13/21 Page 2 of 2




 1

 2      Presented by:
 3      Elisabeth H. Carter
        U.S. Department of Justice
 4      Environment & Natural Resources Division
        Environmental Defense Section
 5      P.O. Box 7611
        Washington, D.C. 20044
 6      (202) 598-3141
 7      Elisabeth.carter@usdoj.gov

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28   [PROPOSED] ORDER GRANTING DEFENDANTS’
     MOTION TO DISMISS OR IN THE ALTERNATIVE
     FOR SUMMARY JUDGMENT - 2
     Case No. 2:20-cv-01362-MJP
